 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20      PageID.1    Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ALIAH LARRY, individually and on           Docket No. _____________
behalf of all others similarly situated,
                                           JURY TRIAL DEMANDED
v.
                                           COLLECTIVE ACTION PURSUANT
KELLY SERVICES, INC.                       TO 29 U.S.C. § 216(b)


               ORIGINAL COLLECTIVE ACTION COMPLAINT

      1.     Aliah Larry (Larry or Plaintiff) brings this lawsuit to recover unpaid

overtime wages and other damages from Kelly, LLC under the Fair Labor

Standards Act (“FLSA”).

      2.     Plaintiff Larry worked for Kelly Services, Inc. (Kelly) as a Recruiter

during the relevant time period.

      3.     Plaintiff and the other workers like her regularly worked for Kelly in

excess of forty (40) hours each week.

      4.     But these workers never received overtime for hours worked in

excess of forty (40) hours in a single workweek.

      5.     Instead of paying overtime as required by the FLSA, Kelly

improperly classified Plaintiff and those similarly situated workers as exempt

employees and paid them a salary with no overtime compensation.

      6.     This collective action seeks to recover the unpaid overtime wages
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20     PageID.2   Page 2 of 12




and other damages owed to these workers.

                          I.   JURISDICTION AND VENUE

      7.     This Court has original subject matter jurisdiction pursuant to 28

U.S.C. § 1331 because this action involves a federal question under the FLSA. 29

U.S.C. § 216(b).

      8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim

occurred in this District and Division.

      9.     Larry worked for Kelly in DeKalb County, Georgia

      10.    Larry resides in Atlanta, Georgia.

      11.    Kelly conducts substantial business operations in this District and

Division, including maintaining an office in in this District and Division located

at 6600 Peachtree Dunwoody Rd, 600 Embassy Row NE #110, Atlanta, GA 30328.

                                II.   THE PARTIES

      12.    Larry worked for Kelly as a Recruiter from approximately October

2013 through June 2019.

      13.    Larry worked for Kelly in Atlanta, Georgia and Lithia Springs,

Georgia.

      14.    Throughout her employment with Kelly, Larry was classified as an

exempt employee and paid a salary with no overtime compensation.
                                          2
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20        PageID.3    Page 3 of 12




      15.    Larry’s consent to be a party Plaintiff is attached as Exhibit A.

      16.    Throughout her employment with Kelly, Larry was classified as an

exempt employee and paid a salary with no overtime compensation.

      17.    Plaintiff Larry brings this action on behalf of herself and all other

similarly situated workers who were classified as recruiters and paid a salary

with no overtime compensation. Kelly paid each of these workers a salary for

each day worked on location and failed to pay them overtime for all hours that

they worked in excess of 40 hours in a workweek in accordance with the FLSA.

      18.    The class of similarly situated employees or putative class members

sought to be certified is defined as follows:

             All current and former recruiters that worked for
             Kelly Services, Inc. who were paid a salary during the
             last three (3) years. (“Putative Class Members”).

      19.    Kelly Services, Inc., is a Michigan corporation doing business

throughout the United States, including in Georgia. Kelly may be served by

serving its registered agent for service of process, CT Corporation System at 289

S. Culber St., Lawrenceville, GA, 30046-4805, or wherever it may be found.

                       III.   COVERAGE UNDER THE FLSA

      20.    At all times hereinafter mentioned, Kelly has been an employer

within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).



                                          3
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20       PageID.4   Page 4 of 12




      21.   At all times hereinafter mentioned, Kelly has been part of an

enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      22.   At all times hereinafter mentioned, Kelly has been part of an

enterprise engaged in commerce or in the production of goods for commerce

within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that

said enterprise has and has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials – such as computers, cell phones, and office

supplies - that have been moved in or produced for commerce by any person and

in that Kelly have had and have an annual gross volume of sales made or

business done of not less than $1,000,000 (exclusive of excise taxes at the retail

level which are separately stated).

      23.   At all times hereinafter mentioned, Plaintiff and the Putative Class

Members were engaged in commerce or in the production of goods for

commerce.

                                      IV.   FACTS

      24.   Kelly is an employment and staffing company operating throughout

the United States and internationally, including in Georgia.

      25.   To provide services to its clients, Kelly employ recruiting personnel,

including Recruiters.
                                            4
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20       PageID.5   Page 5 of 12




      26.   Many of the individuals who worked for Kelly were paid a salary

and misclassified as exempt employees, and these make up the proposed

Putative Classes. While the exact job titles and job duties may differ, the Putative

Class Members are and were subjected to the same or similar illegal pay practices

for similar work. These so-called exempt employees were paid a salary for each

day worked, regardless of the number of hours that they worked that day (or in

that workweek) without any overtime pay for hours that they worked in excess

of forty (40) hours in a workweek.

      27.   For example, Larry worked for Kelly as a Recruiter during the

relevant time period (in Georgia). Throughout her employment with Kelly, she

was classified as an exempt employee and paid a salary with no overtime

compensation.

      28.   As a Recruiter, Larry regularly worked more than 40 hours each

week without receiving overtime compensation. On average, Larry estimates she

worked approximately 50 hours each week.

      29.   As a Recruiter, Larry (and all other recruiters) performed non-

exempt job duties including calling potential employees for placement into

companies that contracted with Kelly.




                                         5
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20       PageID.6   Page 6 of 12




      30.   The job functions of Plaintiff and the Putative Class Members were

primarily technical in nature, requiring little to no official training, much less a

college education or other advanced degree.

      31.   Plaintiff and the Putative Class Members perform the same or

similar job duties and are subjected to the same or similar policies and

procedures which dictate the day-to-day activities performed by each person.

      32.   Plaintiff and the Putative Class Members also worked similar hours

and were denied overtime as a result of the same illegal pay practice.

      33.   The work Plaintiff performed was an essential and integral part of

Kelly’s core business.

      34.   No advanced degree is required to become a recruiter. In fact, Kelly

regularly hired Recruiters who only have a high-school diploma (or less).

      35.   Being a recruiter does not require specialized academic training as a

standard prerequisite.

      36.   For example, Larry does not have any advanced degree.

      37.   Plaintiff and the Putative Class Members did not have any

supervisory or management duties.

      38.   To the extent the recruiters make “decisions,” such decisions do not

require the exercise of independent discretion and judgment.



                                         6
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20         PageID.7   Page 7 of 12




       39.    Instead, the Recruiters apply well-established techniques and

procedures and use established standards to evaluate any issues.

       40.    Recruiters do not set the techniques and procedures utilized to

perform their job duties and do not set quality standards.

       41.    Recruiters are not allowed to deviate from the techniques and

procedures utilized to perform their job duties or from any quality standards.

       42.    With these job duties, the Recruiters are clearly non-exempt

employees under the FLSA.

       43.    Kelly does not pay its Recruiters overtime for hours worked in

excess of 40 in a single workweek.

       44.    Instead, Kelly pays these workers a base salary for days worked in

the office.

       45.    Plaintiff and the Recruiters worked for Kelly in the past three years

throughout the United States, including in Georgia.

       46.    As a result of Kelly’s pay policies, Plaintiff and the Putative Class

Members were denied the overtime pay required by federal law, because these

workers are, for all purposes, employees performing non-exempt job duties.

       47.    Kelly keeps accurate records of the hours, or at least the days, its

recruiters work.



                                         7
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20       PageID.8      Page 8 of 12




      48.   Kelly also keeps accurate records of the amount of pay its recruiters

receive.

      49.   Because Larry (and Kelly’s other recruiters) was misclassified as

exempt employees by Kelly, they should receive overtime for all hours that they

worked in excess of 40 hours in each workweek.

                             V.    FLSA VIOLATIONS

      50.   As set forth herein, Kelly has violated, and is violating, Section 7 of

the FLSA, 29 U.S.C. § 207, by employing employees in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of the

FLSA for workweeks longer than forty (40) hours without compensating such

employees for their employment in excess of forty (40) hours per week at rates

no less than 1 and ½ times the regular rates for which they were employed.

      51.   Kelly knowingly, willfully, or in reckless disregard carried out this

illegal pattern or practice of failing to pay Larry and the Putative Class Members

overtime compensation. Kelly’s failure to pay overtime compensation to these

employees was neither reasonable, nor was the decision not to pay overtime

made in good faith.

      52.   Accordingly, Plaintiff and all those who are similarly situated are

entitled to overtime wages under the FLSA in an amount equal to 1 and ½ times

their rate of pay, plus liquidated damages, attorney’s fees and costs.
                                         8
 Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20     PageID.9   Page 9 of 12




                    VI.    COLLECTIVE ACTION ALLEGATIONS

      53.   Plaintiff incorporates all previous paragraphs and alleges that the

illegal pay practices Kelly imposed on Larry were likewise imposed on the

Putative Class Members.

      54.   Numerous individuals were victimized by this pattern, practice, and

policy which is in willful violation of the FLSA.

      55.   Numerous other individuals who worked with Plaintiff indicated

they were improperly classified as exempt employees, paid in the same manner,

performed similar work, and were not properly compensated for all hours

worked as required by federal wage laws.

      56.   Based on her experiences and tenure with Kelly, Larry is aware that

Kelly’s illegal practices were imposed on the Putative Class Members.

      57.   The Putative Class Members were all improperly classified as

exempt employees and not afforded the overtime compensation when they

worked in excess of forty (40) hours per week.

      58.   Kelly’s failure to pay wages and overtime compensation at the rates

required by federal law result from generally applicable, systematic policies, and

practices which are not dependent on the personal circumstances of the Putative

Class Members.



                                         9
Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20       PageID.10    Page 10 of 12




      59.    The specific job titles or precise job locations of the Putative Class

Members do not prevent collective treatment.

      60.    Absent this action, many Putative Class Members likely will not

obtain redress of their injuries and Kelly will reap the unjust benefits of violating

the FLSA.

      61.    Furthermore, even if some of the Putative Class Members could

afford individual litigation against Kelly, it would be unduly burdensome to the

judicial system.

      62.    Concentrating the litigation in one forum will promote judicial

economy and parity among the claims of individual members of the classes and

provide for judicial consistency.

      63.    Although the issue of damages may be somewhat individual in

character, there is no detraction from the common nucleus of liability facts.

Therefore, this issue does not preclude collective treatment.

                               VII. JURY DEMAND

      64.    Plaintiff demands a trial by jury.

                               VIII. RELIEF SOUGHT

      65.    WHEREFORE, Plaintiff prays for judgment against Kelly as follows:

             a.    An Order designating this lawsuit as a collective action and

                   permitting the issuance of a notice pursuant to 29 U.S.C. §
                                         10
Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20    PageID.11     Page 11 of 12




                 216(b) to all similarly situated individuals with instructions to

                 permit them to assert timely FLSA claims in this action by

                 filing individual Consents to Sue pursuant to 29 U.S.C. §

                 216(b);

           b.    For an Order pursuant to Section 16(b) of the FLSA finding

                 Kelly liable for unpaid back wages due Plaintiff and the

                 Putative Class Members for liquidated damages equal in

                 amount to their unpaid compensation;

           c.    For an Order appointing Plaintiff and her counsel as Class

                 Counsel to represent the interests of the FLSA class;

           d.    For an Order awarding attorneys’ fees, costs and pre- and

                 post-judgment interest; and

           e.    For an Order granting such other and further relief as may be

                 necessary and appropriate.

                                           Respectfully submitted,

                                           By: /s/ James Radford
                                              James Radford
                                              Georgia Bar No. 108007

                                               Radford & Keebaugh, LLC
                                               315 W. Ponce de Leon Ave.
                                               Suite 1080
                                               Decatur, Georgia 30030
                                               (678) 271-0302
                                      11
Case 2:20-cv-11481-BAF-EAS ECF No. 1 filed 06/05/20   PageID.12   Page 12 of 12




                                            james@decaturlegal.com

                                            AND

                                            Michael A. Josephson*
                                            Texas Bar No. 24014780
                                            mjosephson@mybackwages.com
                                            Andrew W. Dunlap*
                                            Texas Bar No. 24078444
                                            adunlap@mybackwages.com
                                            JOSEPHSON DUNLAP LAW FIRM
                                            11 Greenway Plaza, Suite 3050
                                            Houston, Texas 77046
                                            713-352-1100 – Telephone
                                            713-352-3300 – Facsimile
                                            mjosephson@mybackwages.com
                                            adunlap@mybackwages.com

                                            AND

                                            Richard J. (Rex) Burch*
                                            Texas Bar No. 24001807
                                            BRUCKNER BURCH PLLC
                                            8 Greenway Plaza, Suite 1500
                                            Houston, Texas 77046
                                            713-877-8788 – Telephone
                                            713-877-8065 – Facsimile
                                            rburch@brucknerburch.com
                                            *Pending pro hac vice motion

                                      ATTORNEYS IN CHARGE FOR PLAINTIFF




                                     12
